Title: To Thomas Jefferson from William Montgomery, 25 March 1807
From: Montgomery, William
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Philadelphia 25th. March 1807.
                        
                        It is rumoured you mean to send the Treaty with England back for alteration—Permit me as your friend and one
                            to my Native Country to advise your suspending the prohibitory Law,—The objects of said Law are well understood by the
                            Government of England and meant here only to go into effect if arrangemts are refused; If you ask other measures than
                            those agreed to by your Ministers, it will in my opinion exhibit your wisdom not to wait their requests to do it; and
                            there is not time to negociate before the Law takes effect—Some Persons here have ordered their Goods for Fall, on the
                            communication from our Ministers which you laid before Congress,—Heretofore you have always choosen measures that time has
                            proved to have been wise and prudent—I hope those you adopt in future will also prove so. As our Law prohibiting Goods is
                            worded few understand it. the execution thereof will be vexatious, and by a suspension, your requests will be
                            Strengthened, and your country not disappoined—With much respect I am—Sir—Your Obedt. Servt.
                        
                            Wm. Montgomery
                            
                        
                    